DETAILED ACTION
1.	 Claims 1-3, 6-11, 14-17, and 19-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 03/08/2022, claims 1, 6-7, 9, 16, and 19 have been amended. Claims 2-3, 8, 10-11, 14-15, 17, and 20 have been kept original. Claims 4-5, 12-13, and 18 have been cancelled. The currently pending claims considered below are Claims 1-3, 6-11, 14-17, and 19-20.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-3, 8, 16-17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Date et al. (US 20200074029 A1) in view of Thumfart et al. (US 8978010 B1) in further view of Whitfield et al. (US 20200151815 A1) still in further view of Chari et al. (US 20170140382 A1).

As per claim 1, Date teaches a computing device comprising (Date, fig. 5:500, par. [0166], a computing device): 
a processor (Date, fig. 5:502, par. [0166], a processor); 
a temporal directed cycle detection (Date, fig. 4, par. [0107], Identify the repeating sequences from the states order of occurrence in cyclic system modes. The cyclic system modes are interpreted as the temporal directed cycle detection);
trimming each of the sections having non-cyclic nodes (Date, par. [0185], filtering out node states occurring in a non-cyclic system mode of operation. Where filtering out node states occurring in a non-cyclic system mode of operation is interpreted as the trimming each of the sections having non-cyclic nodes. The sections is taught by Gu, figs. 5A, 8A:808, par. [0097], above);
However, it is noted that the prior art of Date does not explicitly teach “pruning engine configured to perform acts comprising: pruning the irrelevant nodes of the transaction graph;”
On the other hand, in the same field of endeavor, Thumfart teaches pruning engine configured to perform acts comprising (Thumfart, fig. 3:340, Column 1, Lines 64-67,  “a pruning engine configured to receive an indication that one or more source artifacts represented in the graph representation are unnecessary to compile” Where the pruning engine is analyzing the received indication to making an action that identify the source artifacts unnecessary to the graph): 
pruning the irrelevant nodes of the transaction graph (Thumfart, fig. 4:440, Column 9, Lines 20-25, when the compile indicates that the nodes is no longer necessary it is pruned from the graph. Where the nodes that is no longer necessary are the irrelevant nodes); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers into Date that teaches analyze and make sense of the raw data gathered from a particular system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be rapid development cycle during the development software process (Column 3, Lines 19-20).
However, it is noted that the combination of the prior art of Date, and Thumfart do not explicitly teach “partitioning the pruned transaction graph into sections, where each section includes selected nodes that are linked to other linked nodes therein; detecting cycles of detected cycle nodes for each of the sections;”
On the other hand, in the same field of endeavor, Whitfield teaches partitioning the pruned transaction graph into sections, where each section includes selected nodes that are linked to other linked nodes therein (Whitfield, figs. 5A-B, par. [0183], “Graph 550, like graph 500, includes leaders A and B. Here again, users C, D, and E are direct followers of leader A and user F is a direct follower of leader B. User G is a direct follower of user D, and user H is a direct follower of user E. In addition, user E is a direct follower of user F and leader B has elected to follow user H. This last relationship creates a cycle B-F-E-H-B.” Where the users C, D, and E are direct followers of leader A is interpreted as one partition the pruned transaction graph into sections. The users C, D, and E is inherent to form a section of the lead user A all user is represented in the graph as node. The nodes in all sections are link to other via an edge. The users C, D, and E are represented in the graph as node and is linked to other linked nodes therein);
detecting cycles of detected cycle nodes for each of the sections (Whitfield, figs. 5A-B, par. [0184], “detecting cycles therein by traversing the graph, e.g., in the depth first order or breadth first order. It should be understood that mere designation of a user as both a leader and a follower does not necessarily create a cycle. For example, the graph 500 does not contain any cycles, but users D and F are both followers and leaders. In various embodiments, the last new leader-follower relationship that created a cycle is terminated and the users involved in that relationship may be notified accordingly.” Where the last new leader-follower relationship that created a cycle is interpreted as the detected cycle of detected cycle nodes for each of the sections);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, and Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to provide opportunity to act upon a particular idea (Whitfield, par. [0006]). 
However, it is noted that the combination of the prior art of Date, Thumfart, and Whitfield do not explicitly teach “identifying irrelevant nodes in a transaction graph based on a plurality of transactions, the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes; wherein an irrelevant node is a node that is: involved in an interaction below a predetermined threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a threshold.”
On the other hand, in the same field of endeavor Chari teaches identifying irrelevant nodes in a transaction graph based on a plurality of transactions (Chari, figs. 3-8, par. [0107]-[0108], “If the data processing system determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value, no output of step 806, then the data processing system identifies the current financial transaction as a fraudulent financial transaction (step 810) and the process terminates thereafter.” Where the determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value is interpreted as the identifying irrelevant nodes in a transaction graph based on a plurality of transactions. The source account vertex and the destination account vertex in the transaction payment relationship graph. Further, par. [0085]-[0086], “transaction payment relationship graph 300 includes source account vertex 302 and destination account vertex 304. Source account vertex 302 represents account “1234” and destination account vertex 304 represents account “5678”. Accounts “1234” and “5678” have multiple transactions 306 performed between them. Illustrative embodiments label each transaction in multiple transactions 306 between accounts “1234” and “5678” with a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25”.” Where the transaction payment relationship graph is interpreted as the transaction graph based on a plurality of transactions. The multiple transactions are interpreted as the plurality of transactions), 
the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes (Chari, fig. 3, “par. [0085]-[0086], “transaction payment relationship graph 300 includes source account vertex 302 and destination account vertex 304. Source account vertex 302 represents account “1234” and destination account vertex 304 represents account “5678”. Accounts “1234” and “5678” have multiple transactions 306 performed between them. Illustrative embodiments label each transaction in multiple transactions 306 between accounts “1234” and “5678” with a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25”.” Where the source account vertex is interpreted as the transaction graph including nodes indicating transaction origination points.  Where the transaction destination points is interpreted transaction destination points, and the a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25” are interpreted as the edges indicating interactions between the nodes. It is noted the two vertexes also has other edges interactions between the vertexes. See fig. 3); 
wherein an irrelevant node is a node that is: involved in an interaction below a predetermined threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a threshold (Chari, fig. 8, par. [0107]-[0108], “If the data processing system determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value, no output of step 806, then the data processing system identifies the current financial transaction as a fraudulent financial transaction (step 810) and the process terminates thereafter.” Wherein the determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value is interpreted as the involved in an interaction below a predetermined threshold. The source account vertex and the destination account vertex both can be interpreted as the irrelevant node once both of them are less than the pre-defined link prediction threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, and Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, and Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. (Chari, par. [0002]). 

As per claim 2, Date teaches further comprising applying a time component to each interaction (Date, par. [0066], using time stamped raw data. Where the time stamped raw data is interpreted applying a time component to each interaction), 
the time component providing a relative time for each of the interactions between the nodes of the transaction graph (Date, par. [0096], Interacting actions between the nodes may result in specific states to synchronize (a state in one node waits for another state from another node to finish), for specific times. Where the specific times are interpreted as the relative time for each of the interactions between the nodes of the transaction graph). 

As per claim 3, Thumfart teaches wherein the edges forming each detected cycle are in temporal sequential order (Thumfart, fig. 7, Column 24, Lines 67-67, a sequential order. Further, fig. 7:745, the SCC is displayed in a sequential order from Q-V).  

As per claim 8, Date teaches further comprising using machine learning to cause the computing device to identify learned nodes either for pruning from the transaction graph or for flagging as a suspect transaction known to form a transaction cycle (Date, par. [0116], [0165], Analysis of similarity of sequences based upon heuristics & machine learning for minimizing the number of types of cycles for further analysis. Where the machine learning is being use to improve emendations and learning techniques. Further, par. [0017], “correlate the quality parameters with various system behavior including the derived cycles and derived states, and predict possible future quality problems when such patterns are observed.” Where the derived cycles are interpreted to form the transaction/operations cycle that is being observed with quality problems patterns or suspecting, see also par. [0049], where the leaf nodes provides information about their status flags).  

As per claim 16, Date teaches a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that (Date, par. [0172], computer readable code on a computer readable medium, where the computer readable code is computer readable instructions), 
when executed, causes a computer device to carry out a method of improving computing efficiency of a computing device for temporal directed cycle detection in a transaction graph, the method comprising (Date, fig. 4, par. [0107], Identify the repeating sequences from the states order of occurrence in cyclic system modes. The cyclic system modes is interpreted as the temporal directed cycle detection. Further, the method is interpreted to being implemented on a computer device such as PSS server illustrate on fig. 1. See par. [0171]):
trimming each of the sections having non-cyclic nodes (Date, par. [0185], filtering out node states occurring in a non-cyclic system mode of operation. Where filtering out node states occurring in a non-cyclic system mode of operation is interpreted as the trimming each of the sections having non-cyclic nodes. The sections are taught by Gu, figs. 5A, 8A:808, par. [0097], above);
However, it is noted that the prior art of Date does not explicitly teach “pruning the irrelevant nodes of the transaction graph;”
On the other hand, in the same field of endeavor, Thumfart teaches pruning the irrelevant nodes of the transaction graph (Thumfart, fig. 4:440, Column 9, Lines 20-25, when the compile indicates that the nodes is no longer necessary it is pruned from the graph. Where the nodes that is no longer necessary are the irrelevant nodes); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers into Date that teaches analyze and make sense of the raw data gathered from a particular system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be rapid development cycle during the development software process (Column 3, Lines 19-20).
However, it is noted that the combination of the prior art of Date, and Thumfart do not explicitly teach “partitioning the pruned transaction graph into sections, where each section includes selected nodes that are linked to other linked nodes therein; detecting cycles of detected cycle nodes for each of the sections;”
On the other hand, in the same field of endeavor, Whitfield teaches partitioning the pruned transaction graph into sections, where each section includes selected nodes that are linked to other linked nodes therein (Whitfield, figs. 5A-B, par. [0183], “Graph 550, like graph 500, includes leaders A and B. Here again, users C, D, and E are direct followers of leader A and user F is a direct follower of leader B. User G is a direct follower of user D, and user H is a direct follower of user E. In addition, user E is a direct follower of user F and leader B has elected to follow user H. This last relationship creates a cycle B-F-E-H-B.” Where the users C, D, and E are direct followers of leader A is interpreted as one partition the pruned transaction graph into sections. The users C, D, and E is inherent to form a section of the lead user A all user are represented in the graph as node. The nodes in all sections are link to other via an edge. The users C, D, and E are represented in the graph as node and is linked to other linked nodes therein);
[P201900810US01]Page 27 of 30IBM.P0161USdetecting cycles of detected cycle nodes for each of the sections (Whitfield, figs. 5A-B, par. [0184], “detecting cycles therein by traversing the graph, e.g., in the depth first order or breadth first order. It should be understood that mere designation of a user as both a leader and a follower does not necessarily create a cycle. For example, the graph 500 does not contain any cycles, but users D and F are both followers and leaders. In various embodiments, the last new leader-follower relationship that created a cycle is terminated and the users involved in that relationship may be notified accordingly.” Where the last new leader-follower relationship that created a cycle is interpreted as the detected cycle of detected cycle nodes for each of the sections),
However, it is noted that the combination of the prior art of Date, Thumfart, and Whitfield do not explicitly teach “identifying irrelevant nodes in a transaction graph, the transaction graph based on a plurality of transactions, the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes;”
On the other hand, in the same field of endeavor Chari teaches identifying irrelevant nodes in a transaction graph, the transaction graph based on a plurality of transactions (Chari, figs. 3-8, par. [0107]-[0108], “If the data processing system determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value, no output of step 806, then the data processing system identifies the current financial transaction as a fraudulent financial transaction (step 810) and the process terminates thereafter.” Where the determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value is interpreted as the identifying irrelevant nodes in a transaction graph based on a plurality of transactions. The source account vertex and the destination account vertex in the transaction payment relationship graph. Further, par. [0085]-[0086], “transaction payment relationship graph 300 includes source account vertex 302 and destination account vertex 304. Source account vertex 302 represents account “1234” and destination account vertex 304 represents account “5678”. Accounts “1234” and “5678” have multiple transactions 306 performed between them. Illustrative embodiments label each transaction in multiple transactions 306 between accounts “1234” and “5678” with a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25”.” Where the transaction payment relationship graph is interpreted as the transaction graph based on a plurality of transactions. The multiple transactions are interpreted as the plurality of transactions), 
the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes (Chari, fig. 3, “par. [0085]-[0086], “transaction payment relationship graph 300 includes source account vertex 302 and destination account vertex 304. Source account vertex 302 represents account “1234” and destination account vertex 304 represents account “5678”. Accounts “1234” and “5678” have multiple transactions 306 performed between them. Illustrative embodiments label each transaction in multiple transactions 306 between accounts “1234” and “5678” with a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25”.” Where the source account vertex is interpreted as the transaction graph including nodes indicating transaction origination points.  Where the transaction destination points is interpreted transaction destination points, and the a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25” are interpreted as the edges indicating interactions between the nodes. It is noted the two vertexes also has other edges interactions between the vertexes. See fig. 3); 
wherein an irrelevant node is a node that is: involved in an interaction below a predetermined threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a threshold (Chari, fig. 8, par. [0107]-[0108], “If the data processing system determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value, no output of step 806, then the data processing system identifies the current financial transaction as a fraudulent financial transaction (step 810) and the process terminates thereafter.” Wherein the determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value is interpreted as the involved in an interaction below a predetermined threshold. The source account vertex and the destination account vertex both can be interpreted as the irrelevant node once both of them are less than the pre-defined link prediction threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, and Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, and Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. (Chari, par. [0002]). 

As per claim 17, Date teaches wherein the execution of the code by the processor further configures the computing device to perform acts further comprising applying a time component to each interaction (Date, par. [0066], using time stamped raw data. Where the time stamped raw data is interpreted applying a time component to each interaction), 
the time component providing a relative time for each of the interactions between the nodes of the transaction graph (Date, par. [0096], Interacting actions between the nodes may result in specific states to synchronize (a state in one node waits for another state from another node to finish), for specific times. Where the specific times are interpreted as the relative time for each of the interactions between the nodes of the transaction graph).

As per claim 20, Date teaches wherein the execution of the code by the processor further configures the computing device to perform acts further comprising using machine learning to cause the computing device to identify learned nodes either for pruning from the transaction graph or for flagging as a suspect transaction known to form a transaction cycle (Date, par. [0116], [0165], Analysis of similarity of sequences based upon heuristics & machine learning for minimizing the number of types of cycles for further analysis. Where the machine learning is being use to improve emendations and learning techniques. Further, par. [0017], “correlate the quality parameters with various system behavior including the derived cycles and derived states, and predict possible future quality problems when such patterns are observed.” Where the derived cycles are interpreted to form the transaction/operations cycle that is being observed with quality problems patterns or suspecting, see also par. [0049], where the leaf nodes provides information about their status flags).

6.	Claims 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Date et al. (US 20200074029 A1) in view of Thumfart et al. (US 8978010 B1) in further view of Whitfield et al. (US 20200151815 A1) still in further view of Chari et al. (US 20170140382 A1) still in further view of Gu et al. (US 20150227582 A1).
	
As per claim 6, Date, Thumfart, Whitfield and Chari teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Date, Thumfart, Whitfield and Chari do not explicitly teach “further comprising: identifying select nodes of the detected cycle nodes associated with known customer attributes; and pruning the select nodes of the detected cycle nodes from the detected cycles.”
On the other hand, in the same field of endeavor, Gu teaches further comprising: identifying select nodes of the detected cycle nodes associated with known customer attributes (Gu, fig. 4B, par. [0119], “a query for data from the first graph, where the data includes property values for one or more vertices.” Where the query for the data from the first graph is interpreted to identifying select nodes of the detected cycle nodes associated with the property values for one or more vertices which is interpreted as the known customer attributes); and 
pruning the select nodes of the detected cycle nodes from the detected cycles (Gu, fig. 6D, par. [0102], “modifying the graph 600 to create a new graph 630 with a vertex and some edges removed.  In the graph 630, the Vertex K 402-11 has been removed (as well as its properties 422), and the edges L 404-12 and M 404-13 have also been removed” Where the removed vertex K 402-11 is interpreted as the pruning the select nodes of the detected cycle nodes from the detected cycles).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gu that teaches optimizing graph operations is performed by a computing system into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, and Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to reduce storage space requirements (Gu, par. [0006]). 

7.	Claims 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Date et al. (US 20200074029 A1) in view of Thumfart et al. (US 8978010 B1) in further view of Whitfield et al. (US 20200151815 A1) still in further view of Chari et al. (US 20170140382 A1) still in further view of Deeter et al. (US 20120331064 A1).

As per claim 7, Date, Thumfart, Whitfield, and Chari teach all the limitations as discussed in claim 1 above.  
Additionally, Thumfart teaches pruning selected nodes of the detected cycle nodes upon determining that the selected nodes are associated with a single entity (Thumfart, fig. 3:365, Column 9, Lines 57-61, “removal of the source artifact node 350B results in isolation of a strongly connected component 355T. The pruning engine 340 can prune strongly connected components so isolated.” Where the strongly connected component 355T is removed after it being determined to be isolated due to it single associated with the source artifact node 350B and the source artifact node 350B was selected and removed from the graph);
However, it is noted that the combination of the prior art of Date, Thumfart, Whitfield, and Chari do not explicitly teach “further comprising: identifying a geo-location of each of the detected cycle nodes; and the selected nodes are separated by a predetermined minimum distance, and the selected nodes are associated with interactions performed within a predetermined maximum time separation.”
On the other hand, in the same field of endeavor, Deeter teaches further comprising: identifying a geo-location of each of the detected cycle nodes (Deeter, par. [0023]-[0024], “A user may use location detection functionality (such as a GPS receiver on a mobile device) to "check in" to a particular location, and an edge may connect the user's node with the location's node in the social graph.” Where the particular location is a geo-location. Where the user is inherent to identify the particular location prior to use, and each node of the graph has indicia to have a geo location determined by bye user);
the selected nodes are separated by a predetermined minimum distance, and the selected nodes are associated with interactions performed within a predetermined maximum time separation (Deeter, par. [0055], [0061], “a first candidate node with an average distance of 3 between other communication terms and the first candidate node in a category tree may be scored higher than a second candidate node with an average distance of 5 between other communication terms and the second candidate node in the category tree.” Where the average distance of 3 is the predetermined minimum distance, and the average distance of 5 is the predetermined maximum time separation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deeter that teaches inferring the topics of communications of social networking system users into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, and Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to improve accuracy of inferred topics using social information about a plurality of communications having inferred topics (Deeter, par. [0008]). 

8.	Claims 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Thumfart et al. (US 8978010 B1) in view of Whitfield et al. (US 20200151815 A1) in further view of Gu et al. (US 20150227582 A1) still in further view of Deeter et al. (US 20120331064 A1) still in further view of Chari et al. (US 20170140382 A1).

As per claim 9, Thumfart teaches a computer implemented method comprising (Thumfart, Column 1, Lines 44-55, “a method implemented at least in part by a computing system comprises receiving a dependency graph representation of dependencies for source artifacts, wherein the source artifacts are represented in the dependency graph representation as source artifact nodes, and the source artifact nodes are grouped into strongly connected”): 
pruning the irrelevant nodes of the transaction graph (Thumfart, fig. 4:440, Column 9, Lines 20-25, when the compile indicates that the nodes is no longer necessary it is pruned from the graph. Where the nodes that is no longer necessary are the irrelevant nodes);
pruning a second set of selected nodes of the detected cycle nodes upon determining that the second set of selected nodes are associated with a single entity (Thumfart, fig. 3:365, Column 9, Lines 57-61, “removal of the source artifact node 350B results in isolation of a strongly connected component 355T. The pruning engine 340 can prune strongly connected components so isolated.” Where the strongly connected component 355T  is removed after it being determined to be isolated due to it single associated with the source artifact node 350B and the source artifact node 350B was selected and removed from the graph. Where the node 350B and the strongly connected component 355T can be interpreted as the second set of selected ones);
However, it is noted that the prior art of Thumfart does not explicitly teach “detecting cycles of detected cycle nodes in the pruned transaction graph;”
On the other hand, in the same field of endeavor, Whitfield teaches detecting cycles of detected cycle nodes in the pruned transaction graph (Whitfield, figs. 5A-B, par. [0184], “detecting cycles therein by traversing the graph, e.g., in the depth first order or breadth first order. It should be understood that mere designation of a user as both a leader and a follower does not necessarily create a cycle. For example, the graph 500 does not contain any cycles, but users D and F are both followers and leaders. In various embodiments, the last new leader-follower relationship that created a cycle is terminated and the users involved in that relationship may be notified accordingly.” Where the last new leader-follower relationship that created a cycle is interpreted as the detected cycle of detected cycle nodes for each of the sections); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community into Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to provide opportunity to act upon a particular idea (Whitfield, par. [0006]). 
However, it is noted that the combination of the prior art of Thumfart, and Whitfield do not explicitly teach “identifying a first set of select nodes of the detected cycle nodes associated with known customer attributes; pruning the first set of select nodes of the detected cycle nodes from the detected cycles;”
On the other hand, in the same field of endeavor, Gu teaches identifying a first set of select nodes of the detected cycle nodes associated with known customer attributes (Gu, fig. 4B, par. [0119], “a query for data from the first graph, where the data includes property values for one or more vertices.” Where the query for the data from the first graph is interpreted to identifying the first set of select nodes of the detected cycle nodes associated with known customer attributes. It is also noted that Whitfield, fig. 5A, graph 500 shows that users A and B are the designated leaders for a particular asset. Where the A and B are the designated leaders for a particular asset is interpreted as the identifying a first set of select ones of the detected cycle nodes associated with known customer attributes.  Where the particular asset is interpreted as the known customer attributes); 
pruning the first set of select nodes of the detected cycle nodes from the detected cycles (Gu, fig. 6D, par. [0102], “modifying the graph 600 to create a new graph 630 with a vertex and some edges removed.  In the graph 630, the Vertex K 402-11 has been removed (as well as its properties 422), and the edges L 404-12 and M 404-13 have also been removed” Where the removed vertex K 402-11 is interpreted as the pruning the pruning the first set of select nodes of the detected cycle nodes from the detected cycles); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gu that teaches optimizing graph operations is performed by a computing system into the combination of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, and Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to reduce storage space requirements (Gu, par. [0006]). 
However, it is noted that the combination of the prior art of Thumfart, Whitfield, and Gu do not explicitly teach “identifying a geo-location of each of the detected cycle nodes; the second set of selected nodes are separated by a predetermined minimum distance, and the second set of selected nodes are associated with interactions performed within a predetermined maximum time separation;”
On the other hand, in the same field of endeavor, Deeter teaches identifying a geo-location of each of the detected cycle nodes (Deeter, par. [0023]-[0024], “A user may use location detection functionality (such as a GPS receiver on a mobile device) to "check in" to a particular location, and an edge may connect the user's node with the location's node in the social graph.” Where the particular location is a geo-location. Where the user is inherent to identify the particular location prior to use, and each node of the graph has indicia to have a geo location determined by bye user);
the second set of selected nodes are separated by a predetermined minimum distance, and the second set of selected nodes are associated with interactions performed within a predetermined maximum time separation (Deeter, par. [0055], [0061], “a first candidate node with an average distance of 3 between other communication terms and the first candidate node in a category tree may be scored higher than a second candidate node with an average distance of 5 between other communication terms and the second candidate node in the category tree.” Where the average distance of 3 is the predetermined minimum distance, and the average distance of 5 is the predetermined maximum time separation),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deeter that teaches inferring the topics of communications of social networking system users into the combination of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, and Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, and Gu that teaches optimizing graph operations is performed by a computing system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to improve accuracy of inferred topics using social information about a plurality of communications having inferred topics (Deeter, par. [0008]). 
However, it is noted that the combination of the prior art of Thumfart, Whitfield, Gu, and Deeter do not explicitly teach “identifying irrelevant nodes in a transaction graph, the transaction graph based on a plurality of transactions, the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes;”
On the other hand, in the same field of endeavor Chari teaches identifying irrelevant nodes in a transaction graph, the transaction graph based on a plurality of transactions (Chari, figs. 3-8, par. [0107]-[0108], “If the data processing system determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value, no output of step 806, then the data processing system identifies the current financial transaction as a fraudulent financial transaction (step 810) and the process terminates thereafter.” Where the determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value is interpreted as the identifying irrelevant nodes in a transaction graph based on a plurality of transactions. The source account vertex and the destination account vertex in the transaction payment relationship graph. Further, par. [0085]-[0086], “transaction payment relationship graph 300 includes source account vertex 302 and destination account vertex 304. Source account vertex 302 represents account “1234” and destination account vertex 304 represents account “5678”. Accounts “1234” and “5678” have multiple transactions 306 performed between them. Illustrative embodiments label each transaction in multiple transactions 306 between accounts “1234” and “5678” with a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25”.” Where the transaction payment relationship graph is interpreted as the transaction graph based on a plurality of transactions. The multiple transactions are interpreted as the plurality of transactions), 
the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes (Chari, fig. 3, “par. [0085]-[0086], “transaction payment relationship graph 300 includes source account vertex 302 and destination account vertex 304. Source account vertex 302 represents account “1234” and destination account vertex 304 represents account “5678”. Accounts “1234” and “5678” have multiple transactions 306 performed between them. Illustrative embodiments label each transaction in multiple transactions 306 between accounts “1234” and “5678” with a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25”.” Where the source account vertex is interpreted as the transaction graph including nodes indicating transaction origination points.  Where the transaction destination points is interpreted transaction destination points, and the a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25” are interpreted as the edges indicating interactions between the nodes. It is noted the two vertexes also has other edges interactions between the vertexes. See fig. 3); 
wherein an irrelevant node is a node that is: involved in an interaction below a predetermined threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a threshold (Chari, fig. 8, par. [0107]-[0108], “If the data processing system determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value, no output of step 806, then the data processing system identifies the current financial transaction as a fraudulent financial transaction (step 810) and the process terminates thereafter.” Wherein the determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value is interpreted as the involved in an interaction below a predetermined threshold. The source account vertex and the destination account vertex both can be interpreted as the irrelevant node once both of them are less than the pre-defined link prediction threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions into the combination of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, Gu that teaches optimizing graph operations is performed by a computing system, and Deeter that teaches inferring the topics of communications of social networking system users. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. (Chari, par. [0002]). 

As per claim 11, Thumfart teaches wherein the edges forming each detected cycle are in temporal sequential order (Thumfart, fig. 7, Column 24, Lines 67-67, a sequential order. Further, fig. 7:745, the SCC is displayed in a sequential order from Q-V). 

9.	Claims 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Thumfart et al. (US 8978010 B1) in view of Whitfield et al. (US 20200151815 A1) in further view of Gu et al. (US 20150227582 A1) still in further view of Deeter et al. (US 20120331064 A1) still in further view of Chari et al. (US 20170140382 A1) still in further view of Date et al. (US 20200074029 A1).
 
As per claim 14, Thumfart, Whitfield, Gu, Deeter, Chari teach all the limitations as discussed in claim 9 above.  
Additionally, Gu teaches further comprising: partitioning the pruned transaction graph into sections (Gu, figs. 5A, 8A:808, par. [0097], a graph partition into 3 partitions 502-1, 502-2, and 502-3. Where each partition in the graph partition is representing a section of the graph), 
where each section includes selected nodes that are linked to other linked nodes therein (Gu, fig. 5A-B, par. [0098], the first partition 502-1 includes edges A and B and vertices A, B, and D. where the vertices A, B, and D are interpreted as the selected nodes that are linked to other linked nodes therein of the partition/section 502-1);
However, it is noted that the combination of the prior arts of Thumfart, Whitfield, Gu, Deeter, Chari do not explicitly teach “trimming each of the sections having non-cyclic nodes.”
On the other hand, in the same field of endeavor, Date teaches trimming each of the sections having non-cyclic nodes (Date, par. [0185], filtering out node states occurring in a non-cyclic system mode of operation. Where filtering out node states occurring in a non-cyclic system mode of operation is interpreted as the trimming each of the sections having non-cyclic nodes. The sections is taught by Gu, figs. 5A, 8A:808, par. [0097], above).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Date that teaches analyze and make sense of the raw data gathered from a particular system into the combination of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, and Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, Gu that teaches optimizing graph operations is performed by a computing system, Deeter that teaches inferring the topics of communications of social networking system users, and Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to make recommendations to improve throughput, performance, and reliability of a physical system (Date, par. [0016]). 

As per claim 15, Thumfart, Whitfield, Gu, Deeter, and Chari teach all the limitations as discussed in claim 9 above.  
Additionally, Date teaches wherein the processor configures the computing device to perform acts further comprising using machine learning to cause the computing device to identify learned nodes either for pruning from the transaction graph or for flagging as a suspect transaction known to form a transaction cycle (Date, par. [0116], [0165], Analysis of similarity of sequences based upon heuristics & machine learning for minimizing the number of types of cycles for further analysis. Where the machine learning is being use to improve emendations and learning techniques. Further, par. [0017], “correlate the quality parameters with various system behavior including the derived cycles and derived states, and predict possible future quality problems when such patterns are observed.” Where the derived cycles are interpreted to form the transaction/operations cycle that is being observed with quality problems patterns or suspecting, See also par. [0049], where the leaf nodes provides information about their status flags).

10.	Claims 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Date et al. (US 20200074029 A1) in view of Thumfart et al. (US 8978010 B1) in further view of Whitfield et al. (US 20200151815 A1) still in further view of Chari et al. (US 20170140382 A1) still in further view of Gu et al. (US 20150227582 A1) still in further view of Deeter et al. (US 20120331064 A1)
 
As per claim 19, Date, Thumfart, Whitfield, and Chari teach all the limitations as discussed in claim 16 above.  
Additionally, Thumfart teaches pruning a second set of selected nodes of the detected cycle nodes upon determining that the second set of selected nodes are associated with a single entity (Thumfart, fig. 3:365, Column 9, Lines 57-61, “removal of the source artifact node 350B results in isolation of a strongly connected component 355T. The pruning engine 340 can prune strongly connected components so isolated.” Where the strongly connected component 355T is removed after it being determined to be isolated due to it single associated with the source artifact node 350B and the source artifact node 350B was selected and removed from the graph. Where the node 350B and the strongly connected component 355T can be interpreted as the second set of selected ones);
However, it is noted that the combination of the prior arts of Date, Thumfart, Whitfield, and Chari do not explicitly teach “wherein the execution of the code by the processor further configures the computing device to perform acts further comprising: identifying a first set of select nodes of the detected cycle nodes associated with known customer attributes; pruning the first set of select nodes of the detected cycle nodes from the detected cycles;”
On the other hand, in the same field of endeavor, Gu teaches wherein the execution of the code by the processor further configures the computing device to perform acts further comprising: identifying a first set of select nodes of the detected cycle nodes associated with known customer attributes (Gu, fig. 4B, par. [0119], “a query for data from the first graph, where the data includes property values for one or more vertices.” Where the query for the data from the first graph is interpreted to identifying the first set of select ones of the detected cycle nodes associated with known customer attributes); 
pruning the first set of select nodes of the detected cycle nodes from the detected cycles (Gu, fig. 6D, par. [0102], “modifying the graph 600 to create a new graph 630 with a vertex and some edges removed.  In the graph 630, the Vertex K 402-11 has been removed (as well as its properties 422), and the edges L 404-12 and M 404-13 have also been removed” Where the removed vertex K 402-11 is interpreted as the pruning the pruning the first set of select ones of the detected cycle nodes from the detected cycles);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gu that teaches optimizing graph operations is performed by a computing system into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, and Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to reduce storage space requirements (Gu, par. [0006]). 
However, it is noted that the combination of the prior arts of Date, Thumfart, Whitfield, Chari, and Gu do not explicitly teach “identifying a geo-location of each of the detected cycle nodes; the second set of selected nodes are separated by a predetermined minimum distance, and the second set of selected nodes are associated with interactions performed within a predetermined maximum time separation.”
On the other hand, in the same field of endeavor, Deeter teaches identifying a geo-location of each of the detected cycle nodes (Deeter, par. [0023]-[0024], “A user may use location detection functionality (such as a GPS receiver on a mobile device) to "check in" to a particular location, and an edge may connect the user's node with the location's node in the social graph.” Where the particular location is a geo-location. Where the user is inherent to identify the particular location prior to use, and each node of the graph has indicia to have a geo location determined by bye user); 
the second set of selected nodes are separated by a predetermined minimum distance, and the second set of selected nodes are associated with interactions performed within a predetermined maximum time separation (Deeter, par. [0055], [0061], “a first candidate node with an average distance of 3 between other communication terms and the first candidate node in a category tree may be scored higher than a second candidate node with an average distance of 5 between other communication terms and the second candidate node in the category tree.” Where the average distance of 3 is the predetermined minimum distance, and the average distance of 5 is the predetermined maximum time separation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deeter that teaches inferring the topics of communications of social networking system users into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions, and Gu that teaches optimizing graph operations is performed by a computing system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to improve accuracy of inferred topics using social information about a plurality of communications having inferred topics (Deeter, par. [0008]). 

Prior Art of Record
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chrapko et al. (US 20210287303 A9), teaches systems and methods for recruiting, counter-terrorism/security, insurance underwriting, sales and marketing improvement, decisioning financial transactions and collections, and social scoring.
Ben-Or et al. (US 9294497 B1), teaches system or method may include receiving, by a processor, data describing a network, wherein the network includes a plurality of entities and links describing relationships between the plurality of entities.
Bhanot et al. (US 20130151453 A1), teaches a real-time predictive intelligence platform.

Response to Arguments
12.	Amendment to claims 6, 7, 9, and 19 overcomes the objections of last office action; therefore, this objection is hereby withdrawn.

	Applicant's arguments, filed on 03/08/2022 with respect to the rejection of claims 1-3, 6-11, 14-17, and 19-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 9-16), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that the prior arts of records does not disclose or suggest the following: “an irrelevant node is a node that is identified as super node related to an account having a number of incoming or outgoing transactions that is above a threshold.” 
It appears that the Applicant is arguing the limitations “wherein an irrelevant node is a node that is: involved in an interaction below a predetermined threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a threshold.” Once it is slightly different recited in the independent claims 1, 9, 16, and 19. If the argued limitation is “wherein an irrelevant node is a node that is: involved in an interaction below a predetermined threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a threshold.” It is respectfully submitted that prior arts of records are no longer used to teach this limitation but the newly added prior art of Chari et al. (US 20170140382 A1) teaches these limitations as shown above. Claims 1, 9, 16, and 19 comprises of similar limitations; therefore, the above answer is applied for all independent claims.
Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168